Calhooet, J.,
delivered the opinion of the court.
From a careful reading of the testimony adduced on the motion for a new trial, it is impossible for us to escape the conclusion that Johnson was, in fact, incompetent as a juror; that, nevertheless, he qualified himself as such on his voir dvre, and that he concealed from the court the facts upon which it would have set him aside ex mero motu. It is abundantly shown by three witnesses that on the evening preceding the trial he said he had heard all about the case from one McElroy, a leading state eye-witness of the homicide; that McElroy boarded in the same house he did, was reliable., that he believed him, and that Shepprie ought to be hung. He denies this, but he does not deny saying to a Mr. Allen in the court-room, just before the trial, pending an application for continuance, that he knew McElroy well; knew him to be honest and upright; would believe anything he told him, and that he had told him all about the case. All this he concealed from the court and counsel. This case is covered by that of Jeffries v. State, 74 Miss., 675 (21 So. Rep., 526), and nothing can be added to strengthen the very able opinion of Judge Stockdale in that case, and no case in our reports is in conflict with it. We also approve Coughlin v. People, 144 Ill., 140; 33 N. E., 1; 19 L. R. A., 57, on the same line. It is clear to our minds that the appellant did not have a trial by an impartial jury, which is guaranteed to all by the constitution. One may have talked about the case to a witness, and still be a competent juror; but we cannot hold one competent, even under our statute (code, § 2355), who has heard all the facts from an eyewitness whom he believes truthful, whose statement he credits, *747and on whose statement be forms a fixed opinion. This was Johnson’s frame of mind when he went on the jury, even by his own testimony, and he was not competent, though he says that his opinion “was not so fixed that it could not be removed by evidence.” It seems certain that, if he had not concealed these facts on his voir dire, he would not have been permitted to sit as a juror.

Reversed and remanded.